Exhibit 10.113
 
First Amendment to
 
Stock Purchase Agreement
 
This First Amendment ("First Amendment") to the Stock Purchase Agreement dated
as of August 22, 2007 (the “SPA”) is entered into as of February 14, 2008 by and
among Chris Chelette, Robert Healea and Kevin Buxkemper, in their capacity as
Sellers’ Representative and for and on behalf of each of the Sellers party to
the SPA, NTS Communications, Inc. (the “Company”) and Xfone, Inc.
(“Purchaser”).  Capitalized terms used herein have the same meaning as defined
in the SPA, unless otherwise specified herein.
 
WHEREAS, pursuant to the SPA the Purchaser has agreed to purchase all of the
stock in the Company from the Sellers; and
 
WHEREAS, the Sellers designated the Sellers’ Representative to act on their
behalf in connection with the SPA;
 
WHEREAS, the parties have worked diligently to satisfy all of the conditions to
closing and the parties are ready to proceed to close subject to obtaining: (i)
the approval of the FCC for the transfer of control of the domestic and
international authorizations under Section 214 of the Communications Act of 1934
(the “FCC 214 Authorizations”), and (ii) the approval for the listing of the
Xfone Common Stock on the AMEX (the “AMEX Approval”); and
 
WHEREAS, the parties wish to extend the Expiration Date as provided herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the parties do hereby agree as follows.
 
1. Amendments.
 
 
(a)
The definition of Expiration Date as set forth in Section 1.1 is amended to read
as follows:

 
 
“Expiration Date” shall mean the first to occur of (i) the passage of seven (7)
Business Days following the later of: (x) the date that the FCC 214
Authorizations are obtained or (y) the date that the AMEX Approval is obtained;
or (ii) February 29, 2008, March 17, 2008 or March 31, 2008, if either party has
given notice of its election to terminate at least five (5) days prior thereto.

 
-1-

--------------------------------------------------------------------------------


 
(b)
Section 6.8(d) is hereby deleted and amended to read as follows:

 
 
 
“(d) Intentionally Omitted.”

 
2. Ratification.  The SPA as amended hereby is ratified and affirmed, and except
as expressly amended hereby, all other terms and provisions of the SPA remain
unchanged and continue in full force and effect.
 
3. Execution.  This First Amendment may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.  The parties hereto agree
to accept facsimile signatures as an original signature.
 
Executed as of the day and year first above written.

         
XFONE, INC.
   
SELLERS’ REPRESENTATIVE FOR AND ON BEHALF OF THE SELLERS:
         
/s/ Guy Nissenson
   
/s/ Chris Chelette
 
Guy Nissenson
   
Chris Chelette
 
President and CEO
       

         
NTS COMMUNICATIONS, INC.
                 
/s/ Barbara Baldwin
   
/s/ Robert Healea
 
Barbara Baldwin
   
Robert Healea
 
President and CEO
   
 
 

             
/s/ Kevin Buxkemper
     
Kevin Buxkemper
     
 
 


 
-2-

--------------------------------------------------------------------------------

